Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Per Applicant’s response filed 06/20/2022, claims 1-3, 5-14 and 16-18 are pending; claims 4 and 15 have been cancelled, and claims 1 and 11 have been amended.
Response to Amendment
Regarding the 35 USC 101 rejection, the rejection is maintained. The latest claim amendment does not qualify as a practical integration of a judicial exception, because updating a medication packet is not a prophylactic treatment. The Examiner suggests adding claim language with regard outputting the selected medication packet to a user, such that interaction/viewing the medication packet satisfies or alleviates the user’s previously identified need. 
 As for the 35 USC 102 rejection based on Cronin US 2015/0358415 A1, the Applicant’s arguments have been fully considered, but are considered moot in view of the new grounds of rejections below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-14 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1, has been amended with the following limitations: 
	
…the medication packet including: 
a secondary user solution; and 
a professional resource generated from a professional;
wherein the secondary user solution is obtained through the crowdsourced connection and provides for use of a test resource that has been tested by one of the secondary users... (claim 1 lines 19-24)

These limitations positively require a packet limitation to include two elements: (1) secondary user solution and (2) professional resource. However, these limitation differ from the applicant’s disclosure, i.e. Specification [0016-0017], which teaches updating and customizing the medication packet provided to a person using inputs from (1) crowdsources and (2) professional resource. In other words, the Applicant’s specification teaches generating one single medication packet, in which the contents are determined based on (1) crowdsources and (2) professional resource, the actual content included in said medication packet are described in Specification [0014] e.g. audiobook, poetry, etc.
Claim 11, lines 17-19 is also rejected under the same rationale as discussed to claim 1. Examination will proceed under the support interpretation according to Specification [0016-0017] as discussed above. 

Independent claim 1 has been further amended with the following limitations: 
 …wherein the medication packet is updated continuously based on the one or more software rules and data received from the user and from the crowdsourced connection… (claim 1, lines 26-27)

This claim limitation requires updating a medication packet using software, user data and crowdsourced data. This limitation is indefinite, see rejection to 35 USC 112(b) below.  The Applicant’s Specification [0024] explicitly discloses “continuously update and improve the meditation packets... based on new data and improved algorithm learning features.” However, it is the Examiner’s understanding that the system’s software rules continue to improve and becomes more customized to a specific user based on user data and crowdsourced data, thus, improving subsequent medication packet(s) provided to the user over time. This differs from the current limitations which require a medication packet to update continuously, because the Applicant’s Disclosure does not quire a single/particular medication packet to be updated. But in contrast, software rules are updated to improve customization to generate different medication packets subsequently over time. 
Claim 11, lines 21-22 is also rejected under the same rationale as discussed to claim 1 above. Examination will proceed under the Examiner’s interpretation. 
The Applicant may cancel the non-support new matter limitations, or make appropriated corrections are required. Claims 2-3, 5-10, 12-14 and 16-18 are also rejected as dependent on a rejected independent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 22-24 discloses “…wherein the secondary user solution is obtained through the crowdsourced connection and provides for use of a tested resource that has been tested by one of the secondary users…” (emphasis added). This limitation is indefinite because it is unclear as to how the system of the instant application provides for use of a tested resource through the recited secondary user solution. Specifically, it is unclear whether the claim is positively providing a hyperlink, or a recommendation to said resource, and/or making a direct call to said tested resource. Further clarification is needed. Claim 11, lines 16-18 recites similar limitation and is thus rejected under the same rationale.
Independent claim 1, lines 26-27 recites “…wherein the medication packet is updated continuously based on the one or more software rules and data received from the user and from the crowdsourced connection…” This claim limitation is indefinite for the following reasons: (1) it is unclear as to how a medication packet, that is created and then provided to a user, is continuously updated. Specifically, if the medication packet, such as an audiobook, has already been selected and delivered to a user; then how can the audiobook be continued to updated as currently recited? (2) In this limitation “data received from the user” is indefinite because it is unclear as to what data is received from the user. The Examiner believes this to be a mis-interpretation of the Specification, please refer to 35 USC 112(a) rejection above for the Examiner’s interpretation.
Regarding claim 10, lines 3 recites “the user’s interaction with the computing device.” There is insufficient antecedent basis for this limitation in the claim because claim 1, does not require or mention a user interacting with the recited “platform.”
Further regarding claim 10, lines 5-9 discloses a series of physiological parameters including EEG, EM, etc.; however, there is no recitation in either claim 1 or claim 10 as to what structures of the recited “system” or “platform” that is capable of receiving or detecting these physiological parameters.
Other dependent claims are rejected as they depend on rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of mental processes, mathematical concepts, organized human activities, without significantly more. 
The framework for establishing a prima facie case of lack of subject matter eligibility requires that the Examiner determine: (1) Does the claim fall within the four categories of patent eligible subject matter; (2a) prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon and (2a) prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application; and (2b) Does the claim recite additional elements that amount of significantly more than the judicial exception. 
Under Step (1): Independent claims 1 and  11 are directed to a system and method for improving an emotional mindset of a person, respectively; and thus, fall under one of the four patent eligible categories. 
To Step 2(a) prong 1: 
Claim 1 recites: 
A system for improving an emotional mindset of a person, the system comprising: 
a server to receive and process data; 
a computing device in data communication with the server; 
one or more software rules implemented through the server and computing device; 
a crowdsourced connection to provide communication between the server and one or more secondary users, wherein the one or more secondary users input one or more secondary user needs and one or more secondary user solutions in the form of data to be processed and user by the one or more software rules;
a platform implemented through the computing device, the platform performs the steps of: 
receive a user identified need, the user identified need being a mental or performance need that the user desires;
a meditation packet created by the computing device, server, and one or more software rules, the meditation packet having resources including one or more of a game, a message, a task, and a listening activity, the resources complied based on the user identified need, the meditation packet configured to aid the user with the user identified need, the medication packet including:
a secondary user solution; and 
a professional resource generated from a professional;
wherein the secondary user solution is obtained through the crowdsourced connection and provides the use of a tested resource that has been tested by one of the secondary users;
wherein the meditation packet is provided to the user through the platform; and
wherein the meditation packet is updated continuously based on the one or more software rules and data received from the user and from the crowdsourced connection.

With regard to claim 1, the system discloses various structures adapted for acquiring a user’s “identified need” and create a “mediation packet” (e.g. one or more of a game, a message, a task, and a listening activity) based on software rules based on secondary user input and professional resource. The italicized portion is the inventive concept, which encompasses one or more abstract ideas; specifically, mental processes and managing personal behavior or relationships or interaction between people. In a real-world scenario, the recited inventive concept is equivalent to a person seeking emotional counseling from a professional. For example, a person feels stressful and asks a professional for stress management/reduction, thus the professional (using their professional resources, experience and feedbacks from other secondary users/patients) would mentally determine a relaxation therapy (i.e. medication packet) and provide it to the person seeking help. In this given scenario, the interactions between the person seeking help and the professional, and the interactions of each individual secondary users providing feedback to the professional, both fall under managing personal interaction and teaching. As for the professional, incorporating past experience, resources and feedback from a plurality of secondary users/patients, for determining a particular relaxation therapy (i.e. medication packet) falls under mental processes and judgement. Accordingly, the recited methods wholly fall under abstract ideas, which are not patent eligible. 
As for the various wherein clauses in the claim, these limitations are tied to the limitations of obtaining crowdsource data and providing the medication packet to the user, which are interpreted as insignificant pre-solution and extra-solution activity. The incorporation of the server, platform, computing device and crowdsource communication define the field of use for the recited abstract ideas. 
Similar to claim 1, independent claim 11, also falls under the same abstract idea groups under the same rationale.
Dependent claims 2-3, 4-10, 12-14 and 16-18 includes additional limitations that also fall under the mental processes and managing personal interaction abstract idea groupings. Including, claims 2-3 and 12-13 for receiving and providing a user’s desired length of experience, claims 7 and 17 for providing a peers group options, and claims 10 and 18 for obtaining the user’s subjective feedback regarding the provided meditation packet. Thus, these specific dependent claims also do not fall under patent eligible matter. Other claim features will be addressed below.
Under Step 2(a) prong 2: The Court defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. 
Claims 1 and 11, positively recite the following additional elements (bolded and underline above): “server”, “computing device”, “software rules”, “crowdsource connection” and “platform”, claims 6 and 16: “virtual reality device”, claim 9: “augmented reality device”. However, these limitations are just generic network devices and computers; these additional elements, and/or the combination of elements are not distinguishing element(s) over their generic counterparts. In this analysis, these additional elements are recognized as generally linking the use of the recited judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). 
The judicial exception is not integrated into a practical application because claims 1 and 11, do not disclose an evaluation of particular treatment for a disease or medical condition under MPEP 2106.05(e).
The judicial exception is not integrated into a practical application because claims 1 and 11, do not provide improvements to the functioning of a computer, platform, and server or to any the technical field under MPEP 2106.05(a). 
Under Step 2b: The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: claim 13, does not include any additional elements aside from said judicial exception of mental processes; and claims 1 and 2, while including the additional elements: “server”, “computing device”, “software rules” and “platform”, “virtual reality device”, “augmented reality device”; these elements amount to a providing a generic computer device, having software rules and connected to a network server, for acquiring user input and providing meditation packet/media, which are well-understood, routine and conventional activities previously known in the industry for providing an interactive Internet based user experience.  
Under the Berkheimer guidance, the following reference sets the standard for well-understood, routine and conventional activities:
Abrahami et al. US 20170039045 (US 10888270 B2, US 20210113149 A1, US 11071496 B2) discloses a system and method for detecting and inquiring about a person’s (emotional) need, and outputting a relaxation exercise via various devices. The disclosed system include network based computers, servers and devices having the appropriate software (i.e. script), algorithms, and platform for peer support groups. See Figs. 1, 5B and 6.
Sriram US 20190269345 A1 (US 11013449 B2) discloses a system and method for monitoring a person’s mental states, including undesirable states such as stress, anger, etc.; and providing audio and visual feedback to the user to reach a more desirable mental state. The system include a smart phone based application as shown in Figs. 2A-3B, it is understood that this application inherently has associated software-rules and algorithms (see Figs. 7-9); and the smart phone is also connected to a network as shown in Fig. 5 and 12 to provide peer to peer support ([0099]).
McLaughlin et al. US 20180193589 A1 discloses a restorative health and wellness system as shown comprising a portable computing system as shown in Fig. 5, connected to a cloud server as shown in Figs. 6-7. The system includes virtual or augmented reality devices, adapted to detect a user’s physiological and mental state, and providing support material as shown in Fig.8.
Jain et al. US 20170007165 A1 discloses a system for detecting emotional state, comprising one or more computing devices and network components as shown in Fig. 1.
Cronin US 20150358415 A1 (US 9509789 B2) discloses a system for managing mood comprising computing devices connected to a server and social network, and providing emotional support based on detected stress levels; see Figs. 1 and 5.

Accordingly, the current claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Claims 1-18 are thus rejected under 35 USC 101 for disclosing patent ineligible judicial exceptions, without significantly more. 

Claim Interpretation
Regarding the term “meditation packet”, the Applicant’s claim 1, lines 16-17 recites: “…the medication packet having resources including one or more of a game, a message, as task, and a listening activity.” Thus, the Examiner interprets “meditation packet” to include one or more of a game, a message, as task, and a listening activity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Note to applicant: the pending claims are rejected under 35 USC 112(a) for new matter, and the following prior art reference is applied to reject the claims interpreted under the Examiner’s best guess/interpretation of the invention as supported/taught by the Applicant’s original disclosure, please refer to the 112(a) rejection.

Claims 1-3, 5-14 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clark US 2019/0189259 A1 (hereinafter “Clark”).
Regarding claim 1, Clark discloses a system for improving an emotional mindset of a person (Abstract, Figs. 1-2 and 15, a method and system for optimizing a treatment for a patient, treatment including customized therapy for improving mindset including: pain, stress and anxiety management), the system comprising: 
a server (server 1406) to receive and process data ([0507] 1406 is one or more servers hosts a search engine and the treatment experience system 100 uses for accessing, searching for and modifying patient data); 
a computing device (user devices 1404) in data communication with the server (see [0506-0508] and Fig. 15; user devices collects patient data and has access to the treatment experience system 100); 
one or more software rules ([0506-0507] API and other software on the user device 1404 and also 1406 used to implement treatment experience system 100) implemented through the server and computing device; 
a crowdsourced connection (network environment 1400 and network 1402) to provide communication between the server and one or more secondary users (as shown in Fig. 15), wherein the one or more secondary users input one or more secondary user needs and one or more secondary user solutions in the form of data to be processed and used by the one or more software rules (all secondary users, each associated with various user devices 1404); 
a platform (treatment experience system 100; also exemplary platform or interface shown in Figs. 4-14) implemented through the computing device ([0029]), the platform performs the steps of: 
receive a user identified need, the user identified need being a mental or performance need that the user desires ([0030] Patient experience factor assessment system 102 detects and receives patient physical and mental health or experience, including pain, stress, anxiety, depression, sleep mobility. [0031] The detecting include a “self-reporting of pain levels…” and other patient vocalized distress of moaning, crying or complaining indicative of a patient’s identified need of mental or performance need that the user desires.); 
a meditation packet (patient experience generation system 106 generating a customized therapy) created by the computing device, server, and one or more software rules (machine learning and/or AI), the meditation packet having resources including one or more of a game, a message, a task, and a listening activity, the resources complied based on the user identified need, the meditation packet configured to aid the user with the user identified need ([0037-0038] the patient treatment experience generates a customized therapy that includes patient sense stimulation and/or cognitive stimulation; which include audio and/or visual treatment/therapies, and breathing or other biofeedback activities described [0038-0041]. The various types of therapies taught in Clark [0038-0041] are sufficient to encompass the medication packet including a game, a message, a task and a listening activity as recited in this claim), the meditation packet including: 
a secondary user solution (social media data); and 
a professional resource generated from a professional (healthcare provider and/or caregiver input); 
AmendmentAttorney Docket No. 3009DA-1NDAPage 2wherein the secondary user solution is obtained through the crowdsourced connection (user demographics data, social media data) and provides for use of a tested resource that has been tested by one of the secondary users (These limitations are rejected under 35 USC 112(a). Clark teaches in [0046, 0051] that at least in generating music therapy, AI aggregates, combines, and mines data from the patient’s demographics, social media, music preferences, and/or family/caregiver input combined with machine learning and predictive metadata analytics); 
wherein the meditation packet is provided to the user through the platform (experience generation system 106 utilizes the experience output devices 208 to provide the generated customized to the patient, also see [0061-0065]); and 
wherein the meditation packet is updated continuously based on the one or more software rules and data received from the user and from the crowdsourced connection (This limitation is interpreted according to the Applicant’s Specification [0024].  See Clark [0046, 0048-0051] that the AI algorithm, through the patient’s continual use, is updated and/or optimized to generate a treatment therapy for the specific patient by continually mining and combining data from: subjective feedback, professional input, and social media).
Regarding claim 2, Clark discloses the system of claim 1, wherein the platform is further configured to: receive a user designated length of experience. ([0087] “…a set sleep duration option 702 to specify the amount of time to sleep…” also see [0072: last sentence] duration, volume of music therapy; [0089] regarding selecting intervals and durations for smell therapy)
Regarding claim 3, Clark discloses the system of claim 1, wherein the platform is further configured to: receive a user input solution associated with a need. ([0031] The detecting include a “self-reporting of pain levels…” and other patient vocalized distress of moaning, crying or complaining indicative of a patient’s identified need of mental or performance need that the user desires)
Regarding claim 5, Clark discloses the system of claim 1, wherein the platform being configured to receive the user identified need is achieved through use of one or more of a text input, a video input, and a voice input. (The detecting of self-reporting of pain levels, patient vocalized distress of moaning, crying or complaining, and physical parameters are captured by patient experience input devices 202, including camera and other biometric sensors, see [0062])
Regarding claim 6, Clark discloses the system of claim 1, wherein the computing device is a virtual reality device. ([0063] experience processing system include…  a Virtual Reality [VR] and/or Augmented or Mixed Reality [AR] interface)
Regarding claim 7, Clark discloses the system of claim 1, further comprising: 
a social media application in data communication with the platform, server, and one or more software rules; and 
data collected through user interaction with the social media application; wherein the data is used by the one or more software rules to aid in create the meditation packet and other content ([0046, 0073] AI aggregating and mining social media data to generate customized therapy treatment; also see [0048] and [0071] an intelligent database 212 that ingest and store data from social media). 
Regarding claim 8, Clark discloses the system of claim 1, wherein the one or more software rules are artificial intelligence algorithms. (machine learning or AI algorithm discussed in [0038, 0045-0046, 0051])
Regarding claim 9, Clark discloses the system of claim 1, wherein the computing device is an augmented reality device. ([0063] experience processing system include…  a Virtual Reality [VR] and/or Augmented or Mixed Reality [AR] interface) 
Regarding claim 10, Clark discloses the system of claim 1, further comprising: a user assessment feature (patient monitoring system 108, and experience factor assessment system 102) implemented through the computing device, the user assessment feature receives data from the user's interaction with the computing device ([0030-0032] 102 detects or self reporting of patient’s experience data, [0042] 108 detects real time biometrics responsive to the provided customized treatment), wherein the data is used to provide the user with an assessment of an experience with the platform, the data including at least one of an electroencephalogram (EEG) data, eve-movement (EM) data, photoplethysmogram (PPG) data, electrodermal activity (EDA) data, skin temperature (SKT)data, heart-rate variability (HRV) data, PPG peak interval data, skin conductance (SC) data, and autonomic nervous system ANS activity ([0042-0043] heart rate, blood pressure, temperature).
Regarding claim 11, this claim is rejected by Clark under the same rationale as discussed to claim 1 above.
Claim 12 is rejected by Clark under the same rationale as discussed to claim 2 above.
Claim 13 is rejected by Clark under the same rationale as discussed to claim 3 above.
Claim 14 is rejected by Clark under the same rationale as discussed to claim 5 above.
Claim 16 is rejected by Clark under the same rationale as discussed to claim 6 above.
Claim 17 is rejected by Clark under the same rationale as discussed to claim 7 above.
Claim 18 is rejected by Clark under the same rationale as discussed to claim 10 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
August 2, 2022